DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (20180270933).
Regarding claim 1, Hu et al discloses, a system comprising (abstract, fig. 1-7): 
one or more processors (22, fig. 2); and 
a host unit (102, fig. 1-7) installed in a support structure of a building (¶ 0024, 0033, the building floor plan 101 may be any suitable drawings of the layout of a plurality of lighting fixtures 102 for commissioning), the host unit including: 
a communication module (18, fig. 2), controlled by the one or more processors (22, fig. 2), and
configured to send or receive communication data with at least one or more additional host units installed in the building (¶ 0025-0026, and 0034, the lighting fixture 102 may include a signal-generating device for emitting a signal other than visible light, for example, a RF signal generator 14, or any other type of signal-generating device 
measure an attribute of the sent or received communication data (¶ 0026-0027 and 0035, the lighting fixture 102 may further include a sensor. The sensor may be any suitable sensor for detecting a signal emitted from another lighting fixture 102. For example, the sensor may be a photosensor 12, a radio frequency signal sensor 16, and/or any other sensor capable of detecting a signal that is suitable for measuring the relative distances between two lighting fixtures 102. Typically, the sensor includes a photosensor 12. The photosensor 12 is capable of detecting light emitted from other lighting fixtures 102 of the lighting system 100. In particular, the photosensor 12 is capable of detecting an intensity of light received therein); and 
detect a presence of an object (various objects within a room e.g., walls, windows, carpets, furniture, user, etc..) based on a threshold change in the measured attribute of the sent or received communication data between the host unit and the one or more additional host units (¶ 0035, 0055-0057, the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12).
	Regarding claim 2, Hu et al discloses, wherein the attribute is a time-of-flight (TOF) of the sent or received communication data, wherein the one or more processors are further configured to measure a distance between the host unit and each of the one or more additional host units based on the TOF of the sent or received communication data, and wherein the threshold change in the measured attribute is a threshold change in the measured distance (¶ 0035, 0055-0057, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12).
	Regarding claim 3, Hu et al discloses, wherein the attribute is an angle of signal arrival of the communication between the host unit and each of the one or more additional host units, wherein the threshold change in the measured attribute is a threshold change in the measured angle of signal arrival (¶ 0035, 0055-0057, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12).
	Regarding claim 4, Hu et al discloses, wherein the one or more processors are further configured to determine a type of the detected object based on an amount of distortion or frequency content of the distortion in the communication data (¶ 0035, 0055-0057, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12).
	Regarding claim 6, Hu et al discloses, wherein the one or more processors are configured to: receive data identifying the detected object including physical dimension data; and determine a vector for the detected object based on: a duration that the threshold change in the measured angle-of-signal arrival is detected; and the physical dimension data of the detected object (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12).
	Regarding claim 7, Hu et al discloses, wherein the one or more processors are configured to determine a vector for the detected object based on a chronological order of the changes in the measured angles-of-signal arrival between the host unit and at least two of the additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).
	Regarding claim 10, Hu et al discloses, a method comprising:  
establishing a wireless electronic communication between a host unit and one or more additional host units in a building (¶ 0026-0027 and 0035, the lighting fixture 102 may further include a sensor. The sensor may be any suitable sensor for detecting a signal emitted from another lighting fixture 102. For example, the sensor may be a photosensor 12, a radio frequency signal sensor 16, and/or any other sensor capable of detecting a signal that is suitable for measuring the relative distances between two lighting fixtures 102. Typically, the sensor includes a photosensor 12. The photosensor 12 is capable of detecting light emitted from other lighting fixtures 102 of the lighting system 100. In particular, the photosensor 12 is capable of detecting an intensity of light received therein); 
measuring an attribute of the wireless electronic communication (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible); and 
detecting the presence of an object in the room based on a change of the measured attribute of the electronic communication (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible). 
	Regarding claim 11, Hu et al discloses, determining a distance from the host unit to the one or more additional host units based on a time-of-flight of the wireless electronic communication between the host unit and the one or more additional host units, wherein the detecting the presence of an object in the building is based on a threshold change of the determined distance (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).
	Regarding claim 13, Hu et al discloses, determining an angle-of-signal arrival of the wireless electronic communication, wherein the detecting the presence of an object in the building is based on a threshold change of the determined angle-of-signal arrival (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible). 
	Regarding claim 15, Hu et al discloses, determining a vector for the detected object based on a chronological order of the changes in the measured attribute of the electronic communication between the host unit and at least two of the additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).
	Regarding claim 16, Hu et al discloses, a system comprising: 
one or more non-transitory, computer readable storage mediums (20, fig. 2) containing instructions configured to cause the one or more processors (22, fig. 2) to perform operations (¶ 0024) including: 
establishing a wireless electronic communication between a host unit and one or more additional host units in a building (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible);
 determining a distance from the host unit to the one or more additional host units based on a time-of-flight of the wireless electronic communication between the host unit and the one or more additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible); and 
detecting the presence of an object in the room based on a change of the determined distance between the host unit and the one or more additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).
	Regarding claim 17, Hu et al discloses, further configured to cause the one or more processors to perform operations including: determining a type of the detected object based on an amount of distortion in the determined distance between the host unit and the one or more additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).
	Regarding claim 19, Hu et al discloses, determining a vector for the detected object based on a chronological order of the 4 changes in the determined distances between the host unit and at least two of the additional host units (¶ 0035, 0055-0057 and 0065, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (20180270933) in view of Kim et al (20210233389).
Regarding claims 5, 12, 14 and 18, Hu discloses, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible (¶ 0035, 0055-0057 and 0065) and the lighting fixtures 102 include a unique identifier 26 that is physically located on the device. The physical identifier 26 may be a unique identification code, a scannable bar code, or any other suitable identifiers physically located on the lighting fixture 102 (¶ 0029).
Hu et al does not specifically discloses, wherein the type of the detected object is determined to be an animate object when the amount of distortion is at or above the threshold value. 
In the same field of endeavor, Kim et al discloses, wherein the type of the detected object is determined to be an animate object when the amount of distortion is at or above the threshold value (¶ 0087-0091 and 0161-0162). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hu by specifically adding feature in order to enhance system performance to improving The device maximizes efficiency, and minimizes the effect of the transmission of data as taught by Kim et al.
Regarding claim 8, Hu discloses, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible (¶ 0035, 0055-0057 and 0065) and the lighting fixtures 102 include a unique identifier 26 that is physically located on the device. The physical identifier 26 may be a unique identification code, a scannable bar code, or any other suitable identifiers physically located on the lighting fixture 102 (¶ 0029).
See above, further, Hu et al does not specifically discloses, millimeter wave sensor (MWS) system controlled by the one or more processors. 
In the same field of endeavor, Kim et al discloses, millimeter wave sensor (MWS) system controlled by the one or more processors (UWB, ¶ 0054-0056 and 0161-0162). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hu by specifically adding feature in order to enhance system performance to improving The device maximizes efficiency, and minimizes the effect of the transmission of data as taught by Kim et al.
Regarding claims 9 and 20, Hu discloses, the RF signal sensor 16 may measure the strength of a signal and determine a relative arrangement of the first and second lighting fixtures using any suitable localization methods, including, but not limited to, Angle-Of-Arrival (AOA) methods, Time-Difference-Of-Arrival (TDOA) methods and Received Signal Strength Indicator (RSSI), Time of Flight (ToF) based methods. the measured distances are greater than the predetermined maximum distance threshold, the signal strength may be assumed to be zero (i.e., no signal). For example, the predetermined maximum distance threshold may be set to ten meters. A distance that is measured by the RF signal sensor 16 or RF chip 18 between two lighting fixtures 102 may be reassigned to the predetermined maximum distance threshold, in this example, ten meters. Additionally, the signal strength between two RF devices having a measured distance greater than the predetermined threshold may be reassigned to be zero. The converted data corresponding to the strengths of the RF signals received may be incorporated in the adjacency matrix. The intensity of light may be affected by the distance from the light source, but may also be affected by the reflectivity of the indoor environment in which the lights are installed. For example, in some environments, various objects within a room e.g., walls, windows, carpets, furniture, etc. may have different levels of reflectivity that may interference with and/or influence the intensity of light received by the photosensors 12. Such an initial graph may be obtained using any suitable methods, including, for example, graph drawing methods, e.g., spectral graph drawing algorithm or force-direct algorithms. The spectral graph drawings algorithm may use the first two eigenvectors of a matrix, such as the Laplace matrix of the initial graph, as Cartesian coordinates of the graph's vertices. The first two eigenvectors may correspond to the two largest eigenvalues. The force-directed graph drawing algorithms may be used to position the nodes of the initial graph in a two-dimensional space so that all the edges are of more or less equal length and there are as few crossing edges as possible (¶ 0035, 0055-0057 and 0065) and the lighting fixtures 102 include a unique identifier 26 that is physically located on the device. The physical identifier 26 may be a unique identification code, a scannable bar code, or any other suitable identifiers physically located on the lighting fixture 102 (¶ 0029).
See above, further, Hu et al does not specifically discloses, wherein the identification data includes user authentication data. 
In the same field of endeavor, Kim et al discloses, wherein the identification data includes user authentication data, and wherein the one or more processors are configured to assign a confidence level to the identified object based on the authentication data, the confidence level corresponding to a level of confidence that the identified object is an accurately identified occupant (¶ 0078-0080 and 0091). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hu by specifically adding feature in order to enhance system performance to improving The device maximizes efficiency, and minimizes the effect of the transmission of data as taught by Kim et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643